Citation Nr: 1009225	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-10 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of a 
head injury, to include memory loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The Veteran had two periods of active service.  He served in 
the Marine Corps from February 1972 to July 1989 and in the 
Army from February 1990 to July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in part denied service connection for 
PTSD and the residuals of a head injury, to include memory 
loss.  

Claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  
Accordingly, the Board has recharacterized the issue.  


FINDINGS OF FACT

1.  There are diagnoses of various psychiatric disorders of 
record including PTSD, anxiety, depression, and psychotic 
disorder.

2.  The diagnoses of PTSD of record are not based upon any 
verified inservice stressor.

3.  There is no medical evidence linking any current 
psychiatric disability to active service or the single 
instance of anxiety treated during service.   

4.  The Veteran did not serve in combat.

5.  The Veteran's assertions of non-combat stressors are not 
credible.

6.  There is no credible supporting evidence that the 
inservice stressors claimed by the Veteran occurred.  

7.  The Veteran was treated for a head injury during service.

8.  There is no evidence of a current disability as a 
residual of the head injury during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2009).

2.  The criteria for service connection for the residuals of 
a head injury, to include memory loss, have not been met.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated January 2006 with respect to the issue involving 
service connection for PTSD.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim, the relative duties of VA and the 
claimant to obtain evidence.  

Subsequently, the Veteran was provided additional notice in 
an August 2006, which included all required notice for the 
issue of service connection for memory loss.  This letter 
also provided notification of the laws regarding degrees of 
disability and effective dates.  

VA has obtained service treatment records, VA treatment 
records, VA examination reports, and records from the Social 
Security Administration (SSA).  VA has also assisted the 
appellant in obtaining evidence, and afforded him the 
opportunity to present statements and evidence.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the appellant's claims file 
and he has not contended otherwise.

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

A.  Psychiatric Disability, including PTSD

Claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The following provisions apply to claims 
for service connection of PTSD diagnosed during service or 
based on specified in-service stressors: (1) If the evidence 
establishes a diagnosis of posttraumatic stress disorder 
during service and the claimed stressor is related to that 
service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor; (2) If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) & 
(2) (2009).

If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Fossie v. West, 12 Vet. App. 
1, 6 (1998).  If the veteran engaged in combat, and his 
stressors are consistent with combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C.A 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395.

"[W]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had two periods of active service.  He served in 
the Marine Corps from February 1972 to July 1989 and in the 
Army from February 1990 to July 1993.  The Veteran claims 
that he received psychiatric treatment during his period of 
Army service.  Review of the Veteran's service treatment 
records for his first period of service, in the Marine Corps, 
does not reveal any complaints of, or treatment for any 
psychiatric disorder.  All psychiatric clinical evaluations 
during this period of service are normal.  A single service 
treatment record dated December 1992 reveals that the Veteran 
sought emergency room treatment for symptoms of 
hyperventilation and chest pain.  The diagnosis was anxiety 
and he was treated medically with Valium.  The precipitating 
stressor noted was his recent break up with a girlfriend.  
Subsequently, there is no other evidence of any reported 
psychiatric symptoms during service.  In April 1993, 
retirement examination of the Veteran was conducted.  
Clinical psychiatric evaluation was "normal," with no 
abnormalities noted by the examining physician.  On the 
accompanying report of medical history, the Veteran indicated 
"no" to questions related to a history of depression, 
excessive worry, or nervous trouble.  

VA medical records reveal that the Veteran first sought 
treatment for psychiatric symptoms in 2005.  A June 2005 
outpatient treatment record revealed a positive screening for 
symptoms of depression.  The diagnosis was "depression 
likely," and a mental health consultation was ordered.

In July 2006, the requested VA mental health consultation was 
conducted.  He reported symptoms of depression, anxiety, 
irritability and anger.  He also reported hearing the voices 
of his recently deceased sister and father calling to him.  
He reported insomnia and nightmares involving spiritual 
beings such as angles and demons.  He indicated that the 
dreams began after the deaths of his family members.  He also 
reported dreams of firing weapons, being in Iraq or 
Afghanistan.  The examiner indicated generally that the 
Veteran reported symptoms of PTSD, without indicating what 
specific symptoms.  He reported a history of psychiatric 
treatment in the Army, but as noted above, there is only one 
emergency room treatment record for a discrete instance of 
anxiety.  When reporting his military service history, the 
Veteran reported being in infantry Military Occupational 
Specialties in both the Marines and the Army.  He 
specifically reported that he "was involved in several 
conflicts.  The first Desert Storm, he went to Beirut during 
the hostage crisis and assisted in the 'Diego Garcia' 
situation."  He further reported seeing a service member run 
over and crushed by a tank, seeing a service member shot in 
the head during a training accident, and finding a service 
member who had committed suicide.  Based on the reported 
stressors a diagnosis of PTSD and depression was made.  

In June 2005, a psychiatric examination of the Veteran was 
conducted in relation to his claim for disability benefits 
from the SSA.  He reported a variety of post-service physical 
problems along with psychiatric treatment in the Army in the 
1990s.  He also indicated no current psychiatric treatment, 
but that his cardiologist has prescribed him Wellbutrin.  The 
diagnosis was depression with quasi hallucinations.  Some 
possible memory impairment and cerebral pathology was 
indicated as being secondary to nonservice connected 
hypertension and cerebrovascular symptoms.  

An August 2006, VA mental health outpatient treatment note 
indicates a diagnosis of depression and military related 
PTSD.  The indicated stressors were:  military maneuvers, 
experiences in Beirut, and Gulf War.  Subsequently, a large 
volume of VA outpatient treatment records indicated diagnoses 
of military related PTSD without indicating what stressors 
were considered in the diagnosis, such as shown in a May 2007 
treatment record.  

In May 2007, a VA Compensation and Pension psychiatric 
examination of the Veteran was conducted.  This examination 
is adequate.  The examiner reviewed the evidence of record 
and the claims file and noted the prior diagnoses of PTSD and 
depression.  The examiner requested the Veteran to provide 
specific stressor information.  The Veteran reported seeing a 
service member commit suicide on the rifle range by shooting 
himself, and another individual run over and crushed by the 
track of Bradley fighting vehicle.  The examiner acknowledged 
that adjudicators had not been able to verify the stressors 
alleged by the Veteran, and that the evidence did not show 
that the Veteran had served in combat.  The examiner 
indicated that the Veteran did not meet the criteria for a 
diagnosis of PTSD.  He claimed to have been exposed to 
traumatic events as a combat trainer and that he had reported 
symptoms of hypervigilance and nightmares about combat, but 
that he has "never been in anything but a simulated combat 
situation."  The examiner stated that the claimed stressors 
did not match the symptoms reported.  The ultimate diagnosis 
was psychotic disorder, based on the reports of auditory and 
visual hallucinations related to dead family members, and 
impulse control disorder based on his altercations with 
family members.  

The record contains a large volume of VA psychiatric 
treatment records dating from 2005 to the present.  The 
treatment records generally reveal diagnoses of PTSD, which 
medical professionals state are related to inservice 
stressors reported by the Veteran.  However, the key question 
at issue is whether the reported stressors actually occurred.

The Veteran had two periods of active service.  He served in 
the Marine Corps from February 1972 to July 1989 and in the 
Army from February 1990 to July 1993.  The Veteran's primary 
military specialty during both periods of service was in the 
infantry combat specialty.  However, the evidence of record 
does not show that the Veteran received any awards that are 
indicative of combat service; his complete service personnel 
records do not show that the Veteran served in combat.  The 
Board finds as fact that the Veteran did not engage in combat 
with the enemy.  Accordingly, his testimony alone is not 
sufficient to establish the occurrence of the claimed non-
combat stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding these non-
combat stressors.  Fossie v. West, 12 Vet. App. 1, 6 (1998). 

The Veteran has asserted some specific stressors, which the 
Board must address.  In the July 2006VA mental health 
consultation he reported being in several conflicts including 
Desert Storm, Beirut, and Diego Garcia.  He further reported 
non-combat stressors of seeing a service member run over and 
crushed by a tank or armored vehicle track, seeing a service 
member shot in the head during a training accident, and 
finding a service member who had committed suicide by drug 
overdose.  

In June 2006, he submitted another written stressor 
statement, which made some of the same assertions.  This time 
he claimed that he saw a Marine "blow his head off" on the 
rifle range.  He indicated he could not remember the name of 
the individual and that it might have been in June or July 
1979.  The RO was unable to verify the Veteran's claimed 
stressors involving the alleged suicide or death by being run 
over.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In determining whether evidence submitted by a veteran is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(2000).  

The Board finds that the Veteran's assertions of non-combat 
stressors to lack credibility.  First, his claims of combat 
related stressors, such as being in Beirut and Desert Storm, 
made to VA mental health care providers are inherently 
incredible based upon the dates and locations of the 
Veteran's active service.  The Veteran has also made 
inconsistent reports as to the seeing deaths or suicides on 
training maneuvers and the rifle range during service.  To 
the extent that the Veteran claims he saw a Marine kill him 
self and a solider killed in a tank accident, the service 
departments have not been able to verify those stressors.  

The Veteran did not service in combat.  The Veteran's claimed 
non-combat stressors are either not credible on their face, 
or cannot be verified by credible supporting evidence that 
they occurred.  His testimony alone is not sufficient to 
establish the occurrence of the claimed stressors.  Simply 
put, the stressors asserted by the Veteran are not believable 
and cannot be verified by credible supporting evidence.  
Accordingly, the diagnoses of PTSD based upon these stressors 
are not adequate to establish service connection for PTSD.  

The Veteran has diagnoses of psychiatric disabilities other 
than PTSD, including depression, psychotic disorder, and 
impulse control disorder.  However, there is no medical 
evidence of record linking any of the psychiatric 
disabilities diagnosed, other than PTSD, to the Veteran's 
active service.  The Veteran had a single discrete instance 
of anxiety treated during service, but no medical evidence 
links any current psychiatric disability to service or the 
instance of anxiety during service.  Rather, the 
preponderance of the evidence links the onset of the 
Veteran's present psychiatric disabilities to post-service 
life stressors involving his physical health, family 
conflicts, and the death of family members.  

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disability to include 
PTSD; there is no doubt to be resolved; and service 
connection is not warranted.  

B.  Head Injury with Memory Loss

The Veteran claims entitlement to service connection for the 
residuals of a head injury during service.  He claims that he 
has memory loss as a residual of this injury.

Service treatment records reveal that in February 1992 the 
Veteran fell and hit his head.  He reported symptoms of 
blurry vision and dizziness.  He required inpatient treatment 
and evaluation for two days.  The diagnosis was post 
concussion syndrome and headache.  During this period of 
hospitalization, a computerized tomography (CT) scan of the 
Veteran's head was conducted and revealed no fracture 
contusion, hemorrhage, or intracranial abnormality.  In March 
1993, separation examination of the Veteran was conducted.  
No neurologic abnormality, including memory loss, was noted 
by the examiner.  On the accompanying report of medical 
history, the Veteran reported "no" when asked if he had 
loss of memory, amnesia, or periods of unconsciousness.  The 
examiner did note "2 days of concussion following head 
injury.  No sequela."  In October 2007, the Veteran 
submitted a copy of this medical history form, which he 
subsequently altered to indicate that he had reported memory 
loss on separation examination.  However, the original 
document is of record and the Veteran has clearly submitted 
an altered copy.  

A large volume of medical evidence of record reveals that the 
Veteran has a variety of cardiovascular disorders including 
hypertension, and several myocardial infarctions.  

The June 2005 private psychiatric evaluation indicated that 
memory functioning was "spotty for both remote and recent 
events."  The examiner indicated that the Veteran had 
"possible cerebral pathology secondary to hypertension, 
several myocardial infarctions, and periodic low oxygen 
tension in his brain."  However, the July 2005 VA mental 
health evaluation found that the Veteran's memory was intact 
for immediate, recent, and remote events.   

At the May 2007 VA psychiatric examination, the Veteran 
reported being forgetful and having suffered concussions in 
service.  However, his recall ability was good.  Although the 
Veteran reported subjective signs of memory loss, the 
examiner did not find "clear-cut evidence of memory loss."  
He indicated that further neurologic examination was 
necessary.  This was conducted in the April 2007 Compensation 
and Pension examination.  After full examination, the 
Veteran's recall, short-term memory, and long-term memory 
were all found to be intact.  The examining physician 
indicted that there was "no evidence of traumatic brain 
injury and post concussion symptoms were long ago.  The 
Veteran's memory was intact."  

Private and VA medical records dated many years after 
service, reveal that the Veteran has a medical history of 
hypertension and coronary artery disease.  A February 2006 VA 
treatment record indicates that the Veteran had symptoms of 
vertigo and syncope.  A July 2006 VA treatment record reveals 
that the Veteran had a post-service head injury in December 
2005.

The evidence is against the Veteran's claim for service 
connection for the residuals of a head injury during service.  
The service treatment records clearly show that the Veteran 
did have a head injury during service in 1992.  However, no 
residuals of the injury were noted on separation examination 
in 1993.  The Veteran indicates that he has memory loss as a 
residual disability.  However, the evidence of record does 
not show a clear diagnosis of memory impairment.  The most 
recent medical evidence of record related to the Veteran's 
memory indicates that it is intact.  To the extent that there 
are medical records showing some memory and cognitive 
impairment, they do not relate the symptoms to the head 
injury during service, but to post-service, nonservice 
connected, cardiovascular disorders.

The preponderance of the evidence is against the claim for 
service connection for the residuals of a head injury, to 
include memory loss ; there is no doubt to be resolved; and 
service connection is not warranted. 


ORDER

Service connection for a for a psychiatric disability, to 
include PTSD, is denied.  

Service connection for the residuals of a head injury, to 
include memory loss, is denied.  




____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


